Name: Commission Regulation (EEC) No 1215/84 of 2 May 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 5 . 84 Official Journal of the European Communities No L 117/9 COMMISSION REGULATION (EEC) No 1215/84 of 2 May 1984 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 4 May 1 984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 101 , 13 . 4 . 1984, p . 25 . No L 117/ 10 Official Journal of the European Communities 3 . 5 . 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 07.01 A II New potatoes 1697 304,75 83,12 255,00 27,09 51454 93,70 21,96 1.12 ex 07.01-21 1 ex 07.01-22 f ex 07.01 B I Broccoli 7544 1 354,40 369,44 1 133,29 120,43 228676 416,43 97,61 1.14 07.01-23 07.01 B II White cabbages and red cabbages 659 116,72 32,15 98,74 10,41 19741 36,26 8,20 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 3230 579,92 158,18 485,25 51,56 97914 178,30 41,79 1.20 07.01-31 1 07.01-33 | 07.01 D I Cabbage lettuce 5738 1 030,32 281,04 862,11 91,61 173958 316,78 74,26 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 1 07.01-43 I 07.01 F I Peas 3615 649,19 177,08 543,20 57,72 109608 199,60 46,79 1.30 07.01-45 1 07.01-47 ) 07.01 F II Beans (of the species Phaseolus) 6021 1081,14 294,90 904,63 96,13 182538 332,41 77,92 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1228 220,57 60,16 184,56 19,61 37240 67,81 15,89 1.40 ex 07.01-54 ex 07.01 G II Carrots 1006 180,75 49,30 151,24 16,07 30518 55,57 13,02 1.50 ex 07.01-59 ex 07.01 G IV Radishes 2741 492,12 134,23 411,78 43,75 83089 151,30 35,47 1.60 07.01-63 ex 07.01 H Onions (other than sets) 2152 386,39 105,39 323,31 34,35 65239 118,80 27,84 1.70 07.01-67 ex 07.01 H Garlic 11319 2032,24 554,33 1 700,47 180,70 343122 624,84 146,47 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 l 07.01 K Asparagus : l \ 1.80.1 ex 07.01-71  green 15059 2703,69 737,49 2262,29 240,41 456488 831,28 194,87 1.80.2 ex 07.01-71  other 15116 2713,99 740,30 2270,91 241,33 458 228 834,45 195,61 1.90 07.01-73 07.01 L Artichokes 3386 607,90 165,81 508,65 54,05 102637 186,90 43,81 1.100 07.01-751 07.01-77 J 07.01 M Tomatoes 4420 793,57 216,46 664,02 70,56 133986 243,99 57,19 1.110 07.01-81 1 07.01-82 ] 07.01 PI Cucumbers 2532 453,93 123,37 380,04 40,30 76595 139,08 33,03 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1752 314,71 85,84 263,33 27,98 53136 96,76 22,68 1.120 07.01-93 07.01 S Sweet peppers 4848 870,54 237,46 728,42 77,41 146982 267,66 62,74 1.130 07.01-97 07.01 T II Aubergines 3055 548,56 149,63 459,00 48,77 92618 168,66 39,53 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 2217 398,04 108,57 333,06 35,39 67205 122,38 28,68 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 2408 432,34 117,93 361,76 38,44 72996 132,92 31,16 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 4101 735,33 199,85 615,64 65,28 124078 225,30 53,51 2.10 08.01-31 ex 08.01 B Bananas, fresh 2386 428,39 116,85 358,45 38,09 72330 131,71 30,87 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 6902 1 239,12 338,02 1036,91 110,19 209228 381,01 89,31 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8019 1 439,77 392,72 1 204,72 1 28,02 243089 442,67 103,77 2.50 l 08.02 A I Sweet oranges, fresh : ||||| 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi-sanguines 2316 415,95 113,45 348,04 36,98 70 228 127,88 29,97 3 . 5 . 84 Official Journal of the European Communities No L 117/ 1 1 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfis Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1284 230,55 62,88 192,91 20,50 38926 70,88 16,61 2.50.3 08.02-05 \ \ Ill \\ 08.02-09 08.02-15 08.02-19  others 880 157,98 43,09 132,19 14,04 26674 48,57 11,38 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1387 249,13 67,95 208,46 22,15 42064 76,60 17,95 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 1975 354,73 96,76 296,82 31,54 59893 109,06 25,56 2.60.3 08.02.28 08.02 B I  Clementines 2301 412,63 112,30 345,59 36,66 69494 126,70 29,96 2.60.4 08.02-34 1 08.02-37 J ex 08.02 B II  Tangerines and others 3203 575,16 156,88 481,26 51,14 97110 176,84 41,45 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1 563 280,62 76,54 234,80 24,95 47379 86,28 20,22 2.80 ex 08.02 D Grapefruit, fresh : l\ \\ 2.80.1 ex 08.02-70  white 1561 280,31 76,46 234,55 24,92 47328 86,18 20,20 2.80.2 ex 08.02-70  pink 3338 599,42 163,50 501,56 53,30 101206 184,30 43,20 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 8 842 1 587,53 433,03 1 328,36 141,16 268038 488,10 114,42 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 6952 1248,17 340,46 1 044,40 1 10,98 210740 383,76 89,96 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2726 489,43 133,50 409,53 43,52 82636 150,48 35,27 2.110 08.06-33 liIl \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3677 660,21 180,08 552,43 58,70 1 1 1 469 202,99 47,58 2.120 08.07-10 08.07 A Apricots 7081 1 254,09 345,42 1 060,93 111,92 212107 389,66 88,10 2.130 ex 08.07-32 ex 08.07 B Peaches 11502 2056,09 560,47 1 726,63 182,43 348887 632,37 146,30 2.140 ex 08.07-32 ex 08.07 B Nectarines 14496 2598,86 706,34 2175,83 230,74 438 522 796,29 189,13 2.150 08.07-51 1 08.07-55 f 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120 536 227,85 52,11 2.160 08.07-71 1 08.07-75 j 08.07 D Plums 9049 1 622,29 441,53 1 358,73 144,16 273223 498,13 117,82 2.170 08.08-11 1 08.08-151 08.08 A Strawberries 11415 2049,44 559,02 1714,85 182,23 346025 630,12 147,71 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 2395 430,15 117,33 359,93 38,25 72627 132,25 31,00 2.190 ex 08.09 Melons (other than water melons :\ || 2.190.1 ex 08.09-19  elongated 5387 967,19 263,82 809,29 86,00 163300 297,37 69,71 2.190.2 ex 08.09-19  other 6236 1 119,57 305,38 936,79 99,55 189027 344,22 80,69 2.195 ex 08.09-90 ex 08.09 Pomegranates 6004 1 076,52 292,99 901,62 95,66 181305 330,55 78,18 2.200 ex 08.09-90 ex 08.09 Kiwis 17029 3057,28 833,94 2558,16 271,85 516188 940,00 220,35 2.202 ex 08.09-90 ex 08.09 Khakis 15862 2847,91 776,83 2382,97 253,23 480 838 875,62 205,26 2.203 ex 08.09-90 ex 08.09 Lychees 6001 1 077,39 293,88 901,50 95,80 181 906 331,26 77,65